DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 1, line 2, it is suggested that “of the latchbolt, comprising” be changed to –of the latchbolt, the lock assembly comprising--, for clarity.
In claim 1, “in an opposing position relative to the notch” has not been adequately defined in the context of the claim language. It is unclear how and in what way an opposing position is determined relative to other claim elements.
In claim 6, it is unclear in the context of the claim what the visual indicator is intended to indicated and for what purpose.  This is true of claim 14 as well.
Similar 112 issues as above are found in independent claim 24 as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 11, 12, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kester et al., US Patent 5,794,472.  As in claim 1, a lock assembly having an unlocked state that permits retraction of a latchbolt and a locked state that prevents retraction of the latchbolt, comprising an outer housing 44 positionable adjacent an outer surface of a door; an aperture 38 formed through the outer housing; a notch 46 formed in an inner surface of the outer housing adjacent the aperture; an arcuate slot 50 formed in the inner surface of the outer housing adjacent the aperture and, as best understood, in an opposing position relative to the notch; an outer drive assembly (68 and/or 116) coupled to the outer housing with a portion of the outer drive assembly extending through the aperture;  by the friction fit between two or more elements, as well known in the art.  Claim 24 is rejected with the same or similar reasoning as claim 1. 

Allowable Subject Matter
Claims 2-4, 7-10, and 13-22, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	This action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A WILLIAMS/Primary Examiner, Art Unit 3675